TENNEY, J.
— No opportunity is given to the defendant in an action as principal, to avail himself of his disclosure and proceedings thereon in an action against the plaintiff, in which he is summoned as trustee, excepting in the mode pointed out by the statute. This mode is by introducing the disclosure and proceedings in evidence, on the trial of the action against him as principal. R. S., c. 119, § 13.
If the indebtedness of the party who is principal in one action and trustee in the other, has been fixed by the award of a referee in the former, the parties in that action having agreed that judgment on the report shall be final, the Court have no power to interpose to prevent judgment thereon, unless for some other cause the report should be rejected. This has been decided by this Court, to be the obvious meaning of the statute. Strout v. Clements, 22 Maine, 292.

Exceptions sustained. Trustee discharged.